Citation Nr: 1204722	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  96-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for asbestosis with pleural plaques, from November 23, 1993 to November 7, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for asbestosis with pleural plaques, since November 8, 2002.

(The Board addresses the claim of entitlement to an increased initial evaluation for bilateral hearing loss in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It was subsequently transferred to the RO in San Diego, California.

The RO's June 1995 rating decision granted service connection at a noncompensable initial evaluation for asbestosis with pleural plaques, effective from November 23, 1993.  The Veteran timely appealed this decision.

In October 1999, the Board remanded this matter for additional evidentiary development.  In June 2003, the RO issued a rating decision granting an increased evaluation of 30 percent for asbestosis with pleural plaques, effective November 8, 2002.  Accordingly, the Board shall consider whether the Veteran's asbestosis with pleural plaques warrants an initial compensable evaluation, from November 23, 1993 to November 7, 2002; and an increased evaluation in excess of 30 percent, since November 8, 2002.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking a higher initial evaluation for his asbestosis with pleural plaques.

While this appeal was pending, the applicable rating criteria relating to the respiratory system was amended effective October 7, 1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6810 (1996), amended by 38 C.F.R. § 4.97, Diagnostic Code 6833 (1997); [61 Fed.Reg. 46720-46731 (Sept. 5, 1996)].  

The Veteran's asbestosis with pleural plaques is currently rated under Diagnostic Code 6833.  38 C.F.R. § 4.97, Diagnostic Code 6833.  Two primary factors used in evaluating asbestosis include: Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO).

Pursuant to Diagnostic Code 6833, a 10 percent evaluation is warranted for FVC of 75 to 80 percent predicted value, or; DLCO of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The two most recent VA contract (QTC) examinations used to evaluate the Veteran's asbestosis with pleural plaques, in August 2005 and June 2008, failed to include, without explanation, the required DLCO findings.  See 38 C.F.R. § 4.96(d)(2).  Moreover, the Veteran alleges that this condition has worsened since his last complete examination in November 2002.

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new examination to determine the current severity of his service-connected asbestosis with pleural plaques.   38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his service-connected asbestosis with pleural plaques since October 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected asbestosis with pleural plaques. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include pulmonary function tests with FVC and DLCO findings.  The examiner must also provide an opinion in regard to the Veteran's
maximum exercise capacity and degree the degree of impairment due to asbestosis with pleural plaques.  A complete rationale for all opinions expressed must be given.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination; to cooperate in the development of his claim; and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If either issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


